Title: From John Adams to Louisa Catherine Johnson Adams, 15 November 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Montezillo november 15th. 1821

I have to thank you for two amiable letters—the last is of too great importance for me to answer, to your satisfaction, or my own—I am myself too much under the influence of prejudices to have ever, have, reproached you seriously with yours. —As long as association of ideas and feelings and the consequent power of habit shall be a constituent part of the constitution of human nature; so long will all men labour more or less under the influence of prejudice.—Esteem and affection for the faith that was taught us in our infancy and professed by our Parents is rather an amiable quality, than a culpable fault.—It is our duty however to embrace the truth when we see evidence for it—although it may contradict our early opinions.—
I do not however attach so much importance to creeds, because I believe that his, cannot be wrong, whose life is in the right.—I would not advice you to distress or perplex yourself with questions which have confounded the wise in all ages of the World.—I believe that a hundred volumes would not inform you of all the arguments strong, weak and indefferent; which have been produced on the controversy between Unitarians, and Trinitarians.—For seventy years I have read everything that fell in my way concerning this subject, and after all, you would be surprised if you did not think me insane. If I were to tell you how I would proceed, if I were to begin this examination anew—but I will begin by the following Questions.—
Question 1st. Is this stupendous and immeasurable Universe governed by eternal fate?—
2. Is it governed by chance. 3 Is it governed by caprice anger, resentment and vengeance—4 Is it governed by intelligence wisdom and benevolence—The three first of these questions I have examined with as much close attention as I am capable of, and have decided them all forever in the negative. The 4th I have meditated with much more satisfaction and comfort to myself and decided unequivocally in the affermative, and from the last decesion I have derived all my system of divinity and the first philosophy, and have received more joy and comfort in believing it—than I could have received from beleiving the affirmative or doubting about the three first.—The doctrine of the Trinity is a part of an immense system of doctrines of too inormous faith for me to digest.—The imputation of Adams Sin to all his Posterity. There merit of eternal punishment for it.—The damnable State in which were are all born—The necessity of an infinite sacrifice in the blood and death of Almighty God, as an atonement to myself for this guilt in a very few elected by his mere will to shew the glory of his power—But I must stop for the present—But I shall never cease to be your affectionate Father— 
John Adams